MEMORANDUM **
Edin Fakic, a native and citizen of Bosnia, appeals pro se the district court’s judgment denying Fakie’s 28 U.S.C. § 2241 petition for habeas corpus. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo denial of a petition for writ of habeas corpus. Baeta v. Sonchik, 273 F.3d 1261, 1263 (9th Cir. 2001). We dismiss Fakie’s petition as moot.
Fakie’s claims were based on an order that is no longer in effect, which has been *675superseded by an order deferring removal to Bosnia and Croatia. Further, the Immigration and Naturalization Service (“INS”) has released Fakic from custody. Consequently, Fakic’s contentions that the INS should issue a final administrative order, release him from detention, and refrain from removing him to Croatia are moot. See Picrin-Peron v. Rison, 930 F.2d 773, 775 (9th Cir.1991).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.